

Exclusive Patent and Know-How Final License Agreement
Confidential

 


Exhibit 10.6
Exclusive Patent and Know-How Final License Agreement dated as of May 24, 2006
between the Energy and Environmental Research Center Foundation and Advanced
Biomass Gasification Technologies, Inc.







 
ENERGY & ENVIRONMENTAL RESEARCH CENTER FOUNDATION


EXCLUSIVE PATENT AND KNOW-HOW LICENSE AGREEMENT


ON SMALL BIOMASS GASIFICATION
 
Page 1 of 32

--------------------------------------------------------------------------------



 
Exclusive Patent and Know-How Final License Agreement
Confidential

 


TABLE OF CONTENTS


RECITALS
3
1. Definitions
4
2. Grant of Rights
7
3. LICENSEE Diligence Obligations
9
4. Royalties and Payment Terms
11
5. Reports and Records
13
6. Patent Prosecution
15
7. Infringement
16
8. Indemnification and Insurance
18
9. No Representations or Warranties
20
10. Assignment
20
11. General Compliance with Laws
21
12. Termination
22
13. Dispute Resolution
23
14. Miscellaneous
25
APPENDIX A
28
APPENDIX B
32

 
Page 2 of 32

--------------------------------------------------------------------------------






Exclusive Patent and Know-How Final License Agreement
Confidential

 
This Agreement, effective as of the date set forth above the signatures of the
parties below (the “EFFECTIVE DATE”), is between the Energy & Environmental
Research Center Foundation (“LICENSOR”), a nonprofit foundation incorporated
under the laws of North Dakota, EERC Foundation, 15 North 23rd Street, PO Box
9018, Grand Forks, ND 58202-9018, and Advanced Biomass Gasification
Technologies, Inc. (ABGT* ), a wholly owned subsidiary of UTEK Corporation
(“LICENSEE”), a Florida corporation, with a principal place of business at 202
South Wheeler Street, Plant City, Florida 33563.


RECITALS


WHEREAS, LICENSOR is the owner by assignment, subject to North Dakota statutory
law and policies of the University of North Dakota (“UND”), of certain
INTELLECTUAL PROPERTY (as later defined herein) relating to LICENSOR Case Nos.
IP 05-020, “Biomass Gasification System”; IP 06-004, “Method and Apparatus for
Supply of Low-Btu Gas to an Engine Generator”; and IP 06-005, “Wet Solids
Removal and Separation System from a Gasifier,” all developed by the University
of North Dakota Energy & Environmental Research Center (“EERC”), a nonprofit
department of UND, and LICENSOR has the right to grant licenses under said
INTELLECTUAL PROPERTY;


WHEREAS, LICENSOR desires to have the INTELLECTUAL PROPERTY developed and
commercialized to benefit the public and is willing to grant a license
thereunder;


WHEREAS, LICENSEE has represented to LICENSOR, to induce LICENSOR to enter into
this Agreement, that LICENSEE shall commit itself to a thorough, vigorous, and
diligent program of exploiting the INTELLECTUAL PROPERTY so that public
utilization shall result therefrom; and
 
 

--------------------------------------------------------------------------------

* ABGT intends to be acquired within 30 days of consummating this license
agreement. All terms would remain in effect on the acquiring company after the
acquisition is complete. This Draft License Agreement is for discussion purposes
only and in no way binds either party to any term presented herein unless and
until agreed to under a fully executed agreement.
 
Page 3 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential


 
WHEREAS, LICENSEE desires to obtain a license under the INTELLECTUAL PROPERTY
upon the terms and conditions hereinafter set forth.


WHEREAS, both the LICENSOR and LICENSEE understand and approve the pending
acquisition of the LICENSEE by a third party within thirty (30) days of the
EFFECTIVE DATE of this Agreement. All rights and obligations will remain the
same after the acquisition is completed.


NOW, THEREFORE, LICENSOR and LICENSEE hereby agree as follows.


1. DEFINITIONS.


1.1 “ASSOCIATE ” shall mean any legal entity (such as a corporation,
partnership, or limited liability company) that either controls or is controlled
by LICENSEE. For the purposes of this definition, the term “control” means (i)
beneficial ownership of at least fifty percent (50%) of the voting securities of
a corporation or other business organization with voting securities or (ii) a
fifty percent (50%) or greater interest in the net assets or profits of a
partnership or other business organization without voting securities.


1.2 “EXCLUSIVE PERIOD” shall mean the period of time set forth in Section 2.5.


1.3 “FIELD” shall mean Lignin and Biomass Feedstock Gasification in
Imbert gasifiers of up to 10 megawatt thermal.  


1.4 “LICENSED PRODUCT” shall mean any service, product, or part thereof that:
(i) Absent the license granted hereunder, would infringe one or more claims of
the PATENT RIGHTS; or
(ii) Is manufactured by using a LICENSED PROCESS or that, when used, practices a
LICENSED PROCESS; or
(iii) Uses TECHNICAL INFORMATION.
 
Page 4 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential


 
1.5 “LICENSED PROCESS” shall mean any process that, absent the license granted
hereunder, would infringe one or more claims of the PATENT RIGHTS, or which uses
TECHNICAL INFORMATION, or which uses a LICENSED PRODUCT.


1.6 “NET SALES” shall mean the gross amount billed by LICENSEE and its ASSOCIATE
S and SUBLICENSEES for LICENSED PRODUCTS and LICENSED PROCESSES, less the
following:
(i) Customary trade, quantity, or cash discounts to the extent actually allowed
and taken;
(ii) Amounts repaid or credited by reason of rejection or return;
(iii) To the extent separately stated on purchase orders, invoices, or other
documents of sale, any taxes or other governmental charges levied on the
production, sale, transportation, delivery, or use of a LICENSED PRODUCT or
LICENSED PROCESS which is paid by or on behalf of LICENSEE; and
(iv) Outbound transportation costs prepaid or allowed and costs of insurance in
transit.
 
No deductions shall be made for commissions paid to individuals whether they be
with independent sales agencies or regularly employed by LICENSEE and on its
payroll, or for cost of collections. NET SALES shall occur on the date of
billing for a LICENSED PRODUCT or LICENSED PROCESS. If a LICENSED PRODUCT or a
LICENSED PROCESS is distributed at a discounted price that is substantially
lower than the customary price charged by LICENSEE, or distributed for noncash
consideration (whether or not at a discount), NET SALES shall be calculated
based on the nondiscounted amount of the LICENSED PRODUCT or LICENSED PROCESS
charged to an independent third party during the same REPORTING PERIOD or, in
the absence of such sales, on the fair market value of the LICENSED PRODUCT or
LICENSED PROCESS.
 
Nonmonetary consideration shall not be accepted by LICENSEE, any ASSOCIATE , or
any SUBLICENSEE for any LICENSED PRODUCTS or LICENSED PROCESSES without the
prior written consent of LICENSOR.
 
Page 5 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential

 
 
1.7 “NET SAVINGS” shall mean the net amount saved by a customer of the LICENSEE
and its ASSOCIATE S and SUBLICENSEES if electricity or fuel cost or waste
disposal cost have been reduced by use of LICENSED PRODUCTS and LICENSED
PROCESSES.


1.8 “INTELLECTUAL PROPERTY” shall mean any of the PATENT RIGHTS, TECHNICAL
INFORMATION, and IMPROVEMENTS.


1.9 “PATENT RIGHTS” shall mean all patents and patent applications, all
divisions, substitutions, continuations, continuations-in-part, reissues,
reexaminations, and extensions thereof, together with any foreign counterpart
thereof and patents issuing thereon derived from or claiming the priority of the
U.S. provisional patent applications listed on Appendix A.


1.10 “TECHNICAL INFORMATION” shall mean all unpublished research and development
information, unpatented inventions, know-how, trade secrets, technical data,
software, financial data, agreements, and marketing information related to
suppliers, contractors, and customers and in the possession of the LICENSOR at
the EFFECTIVE DATE of this Agreement that are reasonably necessary to produce
LICENSED PRODUCTS and that the LICENSOR has the right to provide to the LICENSEE
listed in Appendix A. TECHNICAL INFORMATION is considered confidential if it
qualifies as confidential under the open records laws of the state of North
Dakota. North Dakota law provides that trade secret, proprietary, commercial,
and financial information is confidential if it is of a privileged nature and
has not been previously publicly disclosed.


1.11 “IMPROVEMENTS” shall mean any patented modification of a device, method, or
product described in the PATENT RIGHTS, provided such a modification, if
unlicensed, would infringe one or more claims of the issued PATENT RIGHTS.


1.12 “REPORTING PERIOD” shall begin on the first day of each calendar quarter
and end on the last day of such calendar quarter.


1.13 “SUBLICENSE INCOME” shall mean any payments that LICENSEE or an ASSOCIATE
receives from a SUBLICENSEE in consideration of the sublicense of the rights
granted LICENSEE and ASSOCIATE S under Section 2.1, including without limitation
license fees, milestone payments, license maintenance fees, and other payments,
but specifically excluding royalties on NET SALES.
 
Page 6 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential

 
 
1.14 “SUBLICENSEE” shall mean any non-ASSOCIATE sublicensee of the rights
granted LICENSEE under Section 2.1.


1.15 “TERM” shall mean the term of this Agreement, which shall commence on the
EFFECTIVE DATE and shall remain in effect until the longer of 20 years or the
life of the INTELLECTUAL PROPERTY.


1.16 “TERRITORY” shall mean worldwide. 


2. GRANT OF RIGHTS.


2.1 License Grants. Subject to the terms of this Agreement, LICENSOR hereby
grants to LICENSEE and its ASSOCIATE S for the TERM a royalty-bearing license
under the INTELLECTUAL PROPERTY to develop, make, have made, use, sell, offer to
sell, lease, and import LICENSED PRODUCTS in the FIELD in the TERRITORY and to
develop and perform LICENSED PROCESSES in the FIELD in the TERRITORY.


2.2 Disclosure of Technical Information to LICENSEE. LICENSOR, within ninety
(90) days after the EFFECTIVE DATE of this Agreement, will make available to
LICENSEE for its use TECHNICAL INFORMATION. LICENSOR agrees to disclose to
LICENSEE, upon execution of this Agreement, LICENSOR’s pending U.S. patent
applications identified in Appendix A of this Agreement.


2.3 Confidentiality of Technical Information. LICENSEE will not disclose any
confidential TECHNICAL INFORMATION furnished by LICENSOR pursuant to Section 2.2
above to third parties during the term of this Agreement, or any time
thereafter, provided, however, that disclosure may be made of any such TECHNICAL
INFORMATION at any time 1) with the prior written consent of LICENSOR or 2) to
the extent necessary to purchasers of LICENSEE’s products or services or 3) is
part of a sublicense or 4) after it has become public through no fault of
LICENSEE or purchasers of LICENSEE’s products or services. To the extent that
any such TECHNICAL INFORMATION is disclosed to ASSOCIATE S, SUBLICENSEE, or
purchasers of LICENSEE’s products or services, LICENSEE will impose the
obligations contained in this Article on all such parties and inform the
LICENSOR of the disclosure.
 
Page 7 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential

 
 
2.4 Term of Use of Technical Information. LICENSEE will not use any TECHNICAL
INFORMATION furnished by LICENSOR other than for providing LICENSED PRODUCTS or
LICENSED PROCESSES and only during the EXCLUSIVE PERIOD of this Agreement,
provided, however, that other use of such TECHNICAL INFORMATION may be made 1)
with the prior written consent of LICENSOR or 2) after it has become public
through no fault of LICENSEE, ASSOCIATE S, SUBLICENSEE, or purchasers of
LICENSEE’s products or services.


2.5 Exclusivity. In order to establish an exclusive period for LICENSEE,
LICENSOR agrees that it shall not grant any other license to make, have made,
use, sell, lease, and import LICENSED PRODUCTS in the FIELD in the TERRITORY or
to perform LICENSED PROCESSES in the FIELD in the TERRITORY during the period of
time commencing on the EFFECTIVE DATE and terminating after 2012. Thereafter,
exclusivity will automatically be renewed for the following year on a
country-by-country basis if the royalty payments from that country reach at
least fifty thousand dollars ($50,000) on an annual basis. For example, if in
the year 2012 at least fifty thousand dollars ($50,000) in royalty payments were
generated, the exclusive license will continue for that country for the
following year, 2013. Otherwise, the license granted hereunder shall become
nonexclusive and shall extend to the end of the TERM, unless sooner terminated
as provided in this Agreement.


2.6 Sublicenses. LICENSEE shall have the right to grant sublicenses of its
rights under Sections 2.1-2.5 only during the EXCLUSIVE PERIOD. Such sublicenses
may extend past the expiration date of the EXCLUSIVE PERIOD, but any exclusivity
of such sublicense shall expire upon the expiration of the EXCLUSIVE PERIOD.
LICENSEE shall incorporate terms and conditions into its sublicense agreements
sufficient to enable LICENSEE to comply with this Agreement. LICENSEE shall
promptly furnish LICENSOR with a fully signed photocopy of any sublicense
agreement. Upon termination of this Agreement for any reason, any SUBLICENSEE
not then in default shall have the right to seek a license from LICENSOR.
LICENSOR agrees to negotiate such licenses in good faith under reasonable terms
and conditions.
 
Page 8 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential


 
2.7 U.S. Manufacturing. LICENSEE agrees that any LICENSED PRODUCTS used or sold
in the United States will be manufactured substantially in the United States.
LICENSEE agrees to use commercially reasonable efforts to utilize the EERC and
its partners in North Dakota.


2.8 Retained Rights.
(a)  LICENSOR. LICENSOR retains the right for the EERC to practice under the
INTELLECTUAL PROPERTY for research, development, teaching, and educational
purposes.


(b)  Federal Government. LICENSEE acknowledges that the U.S. federal government
retains a royalty-free, nonexclusive, nontransferable license to practice any
government-funded invention claimed under the INTELLECTUAL PROPERTY as set forth
in 35 U.S.C. §§ 201-211 and the regulations promulgated thereunder, as amended,
or any successor statutes or regulations.


2.9 No Additional Rights. Nothing in this Agreement shall be construed to confer
any rights upon LICENSEE by implication, estoppel, or otherwise as to any
technology or patent rights of LICENSOR or any other entity other than the
INTELLECTUAL PROPERTY, regardless of whether such technology or patent rights
shall be dominant or subordinate to any INTELLECTUAL PROPERTY.


3. LICENSEE DILIGENCE OBLIGATIONS.


3.1 Diligence Requirements. LICENSEE shall use diligent efforts, and shall cause
its ASSOCIATE S and SUBLICENSEES to use diligent efforts, to develop LICENSED
PRODUCTS or LICENSED PROCESSES and to introduce LICENSED PRODUCTS or LICENSED
PROCESSES into the commercial market; thereafter, LICENSEE or its ASSOCIATE S or
SUBLICENSEES shall make LICENSED PRODUCTS or LICENSED PROCESSES reasonably
available to the public. Specifically, LICENSEE or ASSOCIATE or SUBLICENSEE
shall fulfill the following obligations:
 
Page 9 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential


 
(a)  At the EFFECTIVE DATE, LICENSEE shall enter an agreement with the EERC in
order to demonstrate the LICENSED PRODUCT, specifying to LICENSOR the number of
staff and other resources to be devoted to such commercialization effort.


(b)  Within sixty (60) days after December 31 and after June 30, there will be a
semiannual face-to-face meeting between representatives from the LICENSEE and
the LICENSOR to discuss progress and commercialization plans during the first
three (3) years after the EFFECTIVE DATE. Thereafter, such a meeting will be
held annually within sixty (60) days after the end of each calendar year.


(c) LICENSEE will contract with the EERC exclusively for research, development,
and demonstration on the Biomass Gasification System for a period of at least
thirty-six (36) months after the EFFECTIVE DATE.
 
(d) LICENSEE shall complete long-term testing at the pilot stage by December 31,
2008.


(e) LICENSEE shall make a first commercial sale of a LICENSED PRODUCT on or
before June 30, 2009.


(f) LICENSEE shall make NET SALES according to the following schedule:
2009
 
$
500,000;
 
2010
 
$
2,000,000;
 
2011 and each year thereafter
 
$
5,000,000.
 



(g) LICENSEE consults with the EERC or an agreed-upon third party that verifies
technical conformance of the installation with the technology. There is a
minimum requirement for consulting after the completion of every new design and
prior to start-up of a new installation.
 
Page 10 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential


 
In the event that LICENSOR determines that LICENSEE (or an ASSOCIATE or
SUBLICENSEE) has failed to fulfill any of its obligations under this Section
3.1, then LICENSOR may treat such failure as a material breach in accordance
with Section 12.3(b).


4. ROYALTIES AND PAYMENT TERMS.


4.1 Consideration for Grant of Rights.


(a)  License Issue Fee and Patent Cost Reimbursement. LICENSEE shall pay to
LICENSOR on the EFFECTIVE DATE a license issue fee of fifty thousand dollars
($50,000).


(b)  License Maintenance Fees. LICENSEE shall pay to LICENSOR the following
license maintenance fees on the dates set forth below:


[January 1, 2007]
[$  10,000]
[January 1, 2008]
[$  10,000]
[January 1, 2009]
[$  25,000]
[January 1, 2010]
[$  50,000]
[and each January 1 of
 
every year thereafter]
[$100,000]



This annual license maintenance fee is nonrefundable; however, the running
royalties due on NET SALES paid during the previous 12-month period, if any, may
be credited to the license maintenance fee. License maintenance fees paid in
excess of running royalties due in such 12-month period shall not be creditable
to amounts due for future years. 


(c)  Running Royalties. LICENSEE shall pay to LICENSOR a running royalty of two
percent (2.0%) on NET SALES of equipment by LICENSEE, ASSOCIATES and
SUBLICENSEES, one quarter of one percent (1/4% or 0.25%) on NET SALES or NET
SAVINGS of electricity and/or fuel by customer of LICENSEE and ASSOCIATES, and
four percent (4.0 %) on NET SALES of service fee income by LICENSEE and
ASSOCIATES. Running royalties shall be payable for each REPORTING PERIOD and
shall be due to LICENSOR within sixty (60) days of the end of each REPORTING
PERIOD. 
 
Page 11 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential

 
 
(d)  Sharing of SUBLICENSE INCOME. LICENSEE shall pay LICENSOR a total of
thirty-five percent (35%) of all SUBLICENSE INCOME received by LICENSEE or
ASSOCIATES, excluding running royalties on NET SALES of equipment of
SUBLICENSEES. If LICENSOR brings a SUBLICENSEE to LICENSEE, then LICENSEE shall
pay LICENSOR fifty percent (50%) of all SUBLICENSE INCOME received by LICENSEE
or ASSOCIATES, excluding running royalties on NET SALES of equipment of
SUBLICENSEES. Such amount shall be payable for each REPORTING PERIOD and shall
be due to LICENSOR within sixty (60) days of the end of each REPORTING PERIOD.


(e) No Multiple Royalties. If the manufacture, use, lease, or sale of any
LICENSED PRODUCT or the performance of any LICENSED PROCESS is covered by more
than one of the PATENT RIGHTS, multiple royalties shall not be due.


4.2 Payments.


(a)  Method of Payment. All payments under this Agreement should be made payable
to “Energy & Environmental Research Center Foundation” and sent to the address
identified in Section 14.1. Each payment should reference this Agreement and
identify the obligation under this Agreement that the payment satisfies.


(b)  Payments in U.S. Dollars. All payments due under this Agreement shall be
drawn on a United States bank and shall be payable in United States dollars.
Conversion of foreign currency to U.S. dollars shall be made at the conversion
rate existing in the United States (as reported in the Wall Street Journal) on
the last working day of the calendar quarter of the applicable REPORTING PERIOD.
Such payments shall be without deduction of exchange, collection, or other
charges, and, specifically, without deduction of withholding or similar taxes or
other government imposed fees or taxes, except as permitted in the definition of
NET SALES.
 
Page 12 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential


 
(c)  Late Payments. Any payments by LICENSEE that are not paid on or before the
date such payments are due under this Agreement shall bear interest, to the
extent equal to the lesser of the maximum permitted by law or five percentage
points (5%) above the Prime Rate of interest as reported in the Wall Street
Journal on the date payment is due.


5. REPORTS AND RECORDS.


5.1 Frequency of Reports.


(a) Before First Commercial Sale. Prior to the first commercial sale of any
LICENSED PRODUCT or first commercial performance of any LICENSED PROCESS,
LICENSEE shall deliver semiannual reports to LICENSOR, within sixty (60) days
after December 31 and after June 30, containing information concerning the
immediately preceding REPORTING PERIOD, as further described in Section 5.2, and
the future commercial development and marketing activities on a client base.


(b) Upon First Commercial Sale of a LICENSED PRODUCT or Commercial Performance
of a LICENSED PROCESS. LICENSEE shall report to LICENSOR the date of first
commercial sale of a LICENSED PRODUCT and the date of first commercial
performance of a LICENSED PROCESS within sixty (60) days of occurrence in each
country.


(c) After First Commercial Sale. After the first commercial sale of a LICENSED
PRODUCT or first commercial performance of a LICENSED PROCESS, LICENSEE shall
deliver reports to LICENSOR within sixty (60) days of the end of each REPORTING
PERIOD, containing information concerning the immediately preceding REPORTING
PERIOD, as further described in Section 5.2.
 
Page 13 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential


 
5.2  Content of Reports and Payments. Each report delivered by LICENSEE to
LICENSOR shall contain at least the following information for the immediately
preceding REPORTING PERIOD:


(i) The number of LICENSED PRODUCTS sold, leased, or distributed by LICENSEE,
its ASSOCIATES, and SUBLICENSEES to independent third parties in each country,
and, if applicable, the number of LICENSED PRODUCTS used by LICENSEE, its
ASSOCIATES, and SUBLICENSEES in the provision of services in each country;


(ii) A description of LICENSED PROCESSES performed by LICENSEE, its ASSOCIATES,
and SUBLICENSEES in each country as may be pertinent to a royalty accounting
hereunder;


(iii) The gross price charged by LICENSEE, its ASSOCIATES, and SUBLICENSEES for
each LICENSED PRODUCT and, if applicable, the gross price charged for each
LICENSED PRODUCT used to provide services in each country; and the gross price
charged for each LICENSED PROCESS performed by LICENSEE, its ASSOCIATES, and
SUBLICENSEES in each country;


(iv) Calculation of NET SALES for the applicable REPORTING PERIOD in each
country, including a listing of applicable deductions;


(v) Total royalty payable on NET SALES in U.S. dollars, together with the
exchange rates used for conversion;


(vi) The amount of SUBLICENSE INCOME received by LICENSEE from each SUBLICENSEE
and the amount due to LICENSOR from such SUBLICENSE INCOME, including an
itemized breakdown of the sources of income comprising the SUBLICENSE INCOME;
and


(vii) The number of sublicenses entered into for the PATENT RIGHTS, LICENSED
PRODUCTS, and/or LICENSED PROCESSES.
 
Page 14 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential

 
 
If no amounts are due to LICENSOR for any REPORTING PERIOD, the report shall so
state and give a forecast which amounts are expected.


5.3 Financial Statements. On or before the ninetieth (90th) day following the
close of LICENSEE’s fiscal year, LICENSEE shall provide LICENSOR with LICENSEE’s
financial statements for the preceding fiscal year including, at a minimum, a
balance sheet and an income statement, certified by LICENSEE’s treasurer or
chief financial officer or by an independent auditor.


5.4 Records. LICENSEE shall maintain, and shall cause its ASSOCIATES and
SUBLICENSEES to maintain, complete and accurate records relating to the rights
and obligations under this Agreement and any amounts payable to LICENSOR in
relation to this Agreement, which records shall contain sufficient information
to permit LICENSOR to confirm the accuracy of any reports delivered to LICENSOR
and compliance in other respects with this Agreement. The relevant party shall
retain such records for at least five (5) years following the end of the
calendar year to which they pertain, during which time LICENSOR, or LICENSOR’s
appointed agents, shall have the right, at LICENSOR’s expense, to inspect such
records during normal business hours to verify any reports and payments made or
compliance in other respects under this Agreement. In the event that any audit
performed under this Section reveals an underpayment in excess of five percent
(5%), LICENSEE shall bear the full cost of such audit and shall remit any
amounts due to LICENSOR within thirty (30) days of receiving notice thereof from
LICENSOR.


6. PATENT PROSECUTION.


6.1 Responsibility for PATENT RIGHTS. LICENSOR shall prepare, file, prosecute,
and maintain all of the PATENT RIGHTS. LICENSEE shall have reasonable
opportunities to advise LICENSOR and shall cooperate with LICENSOR in such
filing, prosecution, and maintenance.
 
Page 15 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential

 
 
6.2 International (non-United States) Filings. Appendix B is a list of countries
in which patent applications corresponding to the United States patent
applications listed in Appendix A shall be filed, prosecuted, and maintained.
Appendix B may be amended by mutual agreement of LICENSEE and LICENSOR.


6.3 Payment of Expenses. Payment of all fees and costs, including attorneys
fees, relating to the filing, prosecution, and maintenance of the PATENT RIGHTS
shall be the responsibility of LICENSEE after the EFFECTIVE DATE. LICENSEE shall
reimburse all amounts due pursuant to this Section within thirty (30) days of
invoicing; late payments shall accrue interest pursuant to Section 4.2(c). In
all instances, LICENSOR shall pay the fees prescribed for large entities to the
United States Patent and Trademark Office.


7. INFRINGEMENT.


7.1 Notification of Infringement. Each party agrees to provide written notice to
the other party promptly after becoming aware of any infringement of the PATENT
RIGHTS.


7.2 Right to Prosecute Infringements.


(a) LICENSEE Right to Prosecute. So long as LICENSEE remains the exclusive
licensee of the PATENT RIGHTS in the FIELD in the TERRITORY, LICENSEE, to the
extent permitted by law, shall have the right, under its own control and at its
own expense, to prosecute any third party infringement of the PATENT RIGHTS in
the FIELD in the TERRITORY, subject to Sections 7.4 and 7.5. If required by law,
LICENSOR shall permit any action under this Section to be brought in its name,
including being joined as a party-plaintiff, provided that LICENSEE shall hold
LICENSOR harmless from, and indemnify LICENSOR against, any costs, expenses, or
liability that LICENSOR incurs in connection with such action.
Prior to commencing any such action, LICENSEE shall consult with LICENSOR and
shall consider the views of LICENSOR regarding the advisability of the proposed
action and its effect on the public interest. LICENSEE shall not enter into any
settlement, consent judgment, or other voluntary final disposition of any
infringement action under this Section without the prior written consent of
LICENSOR.
 
Page 16 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential

 
 
(b) LICENSOR Right to Prosecute. In the event that LICENSEE is unsuccessful in
persuading the alleged infringer to desist or fails to have initiated an
infringement action within a reasonable time after LICENSEE first becomes aware
of the basis for such action, LICENSOR shall have the right, at its sole
discretion, to prosecute such infringement under its sole control and at its
sole expense, and any recovery obtained shall belong to LICENSOR.


7.3 Declaratory Judgment Actions. In the event that a declaratory judgment
action is brought against LICENSOR or LICENSEE by a third party alleging
invalidity, unenforceability, or noninfringement of the PATENT RIGHTS, LICENSOR,
at its option, shall have the right within twenty (20) days after commencement
of such action to take over the sole defense of the action at its own expense.
If LICENSOR does not exercise this right, LICENSEE may take over the sole
defense of the action at LICENSEE’s sole expense, subject to Sections 7.4 and
7.5.


7.4 Offsets. LICENSEE may offset a total of fifty percent (50%) of any expenses
incurred under Sections 7.2 and 7.3 against any payments due to LICENSOR under
Article 4, provided that in no event shall such payments under Article 4, when
aggregated with any other offsets and credits allowed under this Agreement, be
reduced by more than fifty percent (50%) in any REPORTING PERIOD.


7.5 Recovery. Any recovery obtained in an action brought by LICENSEE under
Sections 7.2 or 7.3 shall be distributed as follows: (i) each party shall be
reimbursed for any expenses excluding attorney fees incurred in the action
(including the amount of any royalty or other payments withheld from LICENSOR as
described in Section 7.4); (ii) as to ordinary damages reduced by any attorney
fees and expenses in (i) above, LICENSEE shall receive an amount equal to its
lost profits or a reasonable royalty on the infringing sales, or whichever
measure of damages the court shall have applied, and LICENSEE shall pay to
LICENSOR based upon such amount a reasonable approximation of the royalties and
other amounts that LICENSEE would have paid to LICENSOR if LICENSEE had sold the
infringing products, processes, and services rather than the infringer; and
(iii) as to any other damages including special or punitive damages, the parties
shall share equally in any award.
 
Page 17 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential


 
7.6 Cooperation. Each party agrees to cooperate in any action under this Article
which is controlled by the other party, provided that the controlling party
reimburses the cooperating party promptly for any costs and expenses incurred by
the cooperating party in connection with providing such assistance.


7.7 Right to Sublicense. So long as LICENSEE remains the exclusive licensee of
the PATENT RIGHTS in the FIELD in the TERRITORY, LICENSEE shall have the sole
right to sublicense any alleged infringer in the FIELD in the TERRITORY for
future use of the PATENT RIGHTS in accordance with the terms and conditions of
this Agreement relating to sublicenses. Any up-front fees as part of such
sublicense shall be shared equally between LICENSEE and LICENSOR; other revenues
to LICENSEE pursuant to such sublicense shall be treated as set forth in Article
4.


8. INDEMNIFICATION AND INSURANCE.


8.1 Indemnification.


(a)  Indemnity. LICENSEE shall indemnify, defend, and hold harmless LICENSOR,
the EERC, and its trustees, officers, faculty, students, employees, and agents
and their respective successors, heirs, and assigns (the “Indemnitees”), against
any liability, damage, loss, or expense (including reasonable attorney fees and
expenses) incurred by or imposed upon any of the Indemnitees in connection with
any claims, suits, actions, demands, or judgments arising out of any theory of
liability (including without limitation actions in the form of tort, warranty,
or strict liability and regardless of whether such action has any factual basis)
concerning any product, process, or service that is made, used, sold, imported,
or performed pursuant to any right or license granted under this Agreement.


(b)  Procedures. The Indemnitees agree to provide LICENSEE with prompt written
notice of any claim, suit, action, demand, or judgment for which indemnification
is sought under this Agreement. LICENSEE agrees, at its own expense, to provide
attorneys reasonably acceptable to LICENSOR to defend against any such claim.
The Indemnitees shall cooperate fully with LICENSEE in such defense and will
permit LICENSEE to conduct and control such defense and the disposition of such
claim, suit, or action (including all decisions relative to litigation, appeal,
and settlement); provided, however, that any Indemnitee shall have the right to
retain its own counsel, at the expense of LICENSEE, if representation of such
Indemnitee by the counsel retained by LICENSEE would be inappropriate because of
actual or potential differences in the interests of such Indemnitee and any
other party represented by such counsel. LICENSEE agrees to keep LICENSOR
informed of the progress in the defense and disposition of such claim and to
consult with LICENSOR with regard to any proposed settlement.
 
Page 18 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential


 
8.2 Insurance. LICENSEE shall obtain and carry in full force and effect
commercial general liability insurance, including product liability and errors
and omissions insurance which shall protect LICENSEE and Indemnitees with
respect to events covered by Section 8.1(a) above. Such insurance (i) shall be
issued by an insurer licensed to practice in the state of North Dakota or an
insurer preapproved by LICENSOR and the EERC, such approval not to be
unreasonably withheld; (ii) shall list LICENSOR as an additional insured
thereunder; (iii) shall be endorsed to include product liability coverage; and
(iv) shall require thirty (30) days’ written notice to be given to LICENSOR
prior to any cancellation or material change thereof. The limits of such
insurance shall not be less than One Million Dollars ($1,000,000) per occurrence
with an aggregate of Three Million Dollars ($3,000,000) for bodily injury
including death; One Million Dollars ($1,000,000) per occurrence with an
aggregate of Three Million Dollars ($3,000,000) for property damage; and One
Million Dollars ($1,000,000) per occurrence with an aggregate of Three Million
Dollars ($3,000,000) for errors and omissions. In the alternative, LICENSEE may
self-insure subject to prior approval of LICENSOR. LICENSEE shall provide
LICENSOR with Certificates of Insurance evidencing compliance with this Section.
LICENSEE shall continue to maintain such insurance or self-insurance after the
expiration or termination of this Agreement during any period in which LICENSEE
or any ASSOCIATE or SUBLICENSEE continues (i) to make, use, or sell a product
that was a LICENSED PRODUCT under this Agreement or (ii) to perform a service
that was a LICENSED PROCESS under this Agreement, and thereafter for a period of
five (5) years.
 
Page 19 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential

 
 
9. NO REPRESENTATIONS OR WARRANTIES.


EXCEPT AS MAY OTHERWISE BE EXPRESSLY SET FORTH IN THIS AGREEMENT, LICENSOR OR
THE EERC MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND CONCERNING THE
INTELLECTUAL PROPERTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NONINFRINGEMENT, VALIDITY OF PATENT RIGHTS CLAIMS, WHETHER ISSUED OR PENDING,
AND THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE.
Specifically, and not to limit the foregoing, LICENSOR or the EERC make no
warranty or representation (i) regarding the validity or scope of the PATENT
RIGHTS and (ii) that the exploitation of the PATENT RIGHTS or any LICENSED
PRODUCT or LICENSED PROCESS will not infringe any patents or other intellectual
property rights of LICENSOR or of a third party.


IN NO EVENT SHALL LICENSOR, THE EERC, ITS TRUSTEES, DIRECTORS, OFFICERS,
EMPLOYEES, AND ASSOCIATES BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF
ANY KIND, INCLUDING ECONOMIC DAMAGES OR INJURY TO PROPERTY AND LOST PROFITS,
REGARDLESS OF WHETHER LICENSOR SHALL BE ADVISED, SHALL HAVE OTHER REASON TO
KNOW, OR IN FACT SHALL KNOW OF THE POSSIBILITY OF THE FOREGOING.


10. ASSIGNMENT.


This Agreement is personal to LICENSEE and no rights or obligations may be
assigned by LICENSEE without the prior written consent of LICENSOR. LICENSOR
shall have the right to terminate this Agreement immediately upon written notice
to LICENSEE upon a purchase of a majority of LICENSEE’s outstanding voting
securities in a single transaction by a third party without LICENSOR’s prior
written consent.
 
Page 20 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential


 
11. GENERAL COMPLIANCE WITH LAWS..


11.1 Compliance with Laws. LICENSEE shall use reasonable commercial efforts to
comply with all commercially material local, state, federal, and international
laws and regulations relating to the development, manufacture, use, and sale of
LICENSED PRODUCTS and LICENSED PROCESSES.


11.2 Export Control. LICENSEE and its ASSOCIATES and SUBLICENSEES shall comply
with all United States laws and regulations controlling the export of certain
commodities and technical data, including without limitation all Export
Administration Regulations of the United States Department of Commerce. Among
other things, these laws and regulations prohibit or require a license for the
export of certain types of commodities and technical data to specified
countries. LICENSEE hereby gives written assurance that it will comply with, and
will cause its ASSOCIATES and SUBLICENSEES to comply with, all United States
export control laws and regulations, that it bears sole responsibility for any
violation of such laws and regulations by itself or its ASSOCIATES or
SUBLICENSEES, and that it will indemnify, defend, and hold LICENSOR harmless (in
accordance with Section 8.1) for the consequences of any such violation.


11.3 Nonuse of LICENSOR Name. LICENSEE and its ASSOCIATES and SUBLICENSEES shall
not use the name of “Energy & Environmental Research Center,” “University of
North Dakota,” or any variation, adaptation, or abbreviation thereof, or of any
of its trustees, officers, faculty, students, employees, or agents, or any
trademark owned by LICENSOR, the EERC, or UND, or any terms of this Agreement in
any promotional material or other public announcement or disclosure without the
prior written consent of LICENSOR and, where appropriate, UND. The foregoing
notwithstanding, without the consent of LICENSOR, LICENSEE may state that it is
licensed by LICENSOR under one or more of the patents and/or patent applications
comprising the PATENT RIGHTS.


11.4 Marking of LICENSED PRODUCTS. To the extent commercially feasible and
consistent with prevailing business practices, LICENSEE shall mark, and shall
cause its ASSOCIATES and SUBLICENSEES to mark, all LICENSED PRODUCTS that are
manufactured or sold under this Agreement with the number of each issued patent
under the PATENT RIGHTS that apply to such LICENSED PRODUCT.
 
Page 21 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential


 
12. TERMINATION.


12.1 Voluntary Termination by LICENSEE. LICENSEE shall have the right to
terminate this Agreement, for any reason, (i) upon at least six (6) months prior
written notice to LICENSOR, such notice to state the date at least six (6)
months in the future upon which termination is to be effective and (ii) upon
payment of all amounts due to LICENSOR through such termination effective date.


12.2 Cessation of Business. If LICENSEE ceases to carry on its business related
to this Agreement, LICENSOR shall have the right to terminate this Agreement
immediately upon written notice to LICENSEE.


12.3 Termination for Default.


(a) Nonpayment. In the event LICENSEE fails to pay any amounts due and payable
to LICENSOR hereunder and fails to make such payments within thirty (30) days
after receiving written notice of such failure, LICENSOR may terminate this
Agreement immediately upon written notice to LICENSEE.


(b) Material Breach. In the event LICENSEE commits a material breach of its
obligations under this Agreement, except for breach as described in Section
12.3(a), and fails to cure that breach within sixty (60) days after receiving
written notice thereof, LICENSOR may terminate this Agreement immediately upon
written notice to LICENSEE.
 
12.4 Effect of Termination.


(a) Survival. The following provisions shall survive the expiration or
termination of this Agreement: Articles 1, 4, 8, 9, 13, and 14 and Sections 2.3
(confidentiality of TECHNICAL INFORMATION), 2.4 (use of TECHNICAL INFORMATION),
5.2 (obligation to provide final report and payment), 5.4, 11.1, 11.2, and 12.4.
 
Page 22 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential


 
(b) Inventory. Upon the early termination of this Agreement, LICENSEE and its
ASSOCIATES and SUBLICENSEES may complete and sell any work in progress and
inventory of LICENSED PRODUCTS that exist as of the effective date of
termination, provided that (i) LICENSEE pays LICENSOR the applicable running
royalty or other amounts due on such sales of LICENSED PRODUCTS in accordance
with the terms and conditions of this Agreement and (ii) LICENSEE and its
ASSOCIATES and SUBLICENSEES shall complete and sell all work in progress and
inventory of LICENSED PRODUCTS within six (6) months after the effective date of
termination.


(c) Pretermination Obligations. In no event shall termination of this Agreement
release LICENSEE, ASSOCIATES, or SUBLICENSEES from the obligation to pay any
amounts that became due on or before the effective date of termination.


13. DISPUTE RESOLUTION.


13.1 Mandatory Procedures. The parties agree that any dispute arising out of or
relating to this Agreement shall be resolved solely by means of the procedures
set forth in this Article and that such procedures constitute legally binding
obligations that are an essential provision of this Agreement. If either party
fails to observe the procedures of this Article, as may be modified by their
written agreement, the other party may bring an action for specific performance
of these procedures in any court of competent jurisdiction.


13.2 Equitable Remedies. Although the procedures specified in this Article are
the sole and exclusive procedures for the resolution of disputes arising out of
or relating to this Agreement, either party may seek a preliminary injunction or
other provisional equitable relief if, in its reasonable judgment, such action
is necessary to avoid irreparable harm to itself or to preserve its rights under
this Agreement.
 
Page 23 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential


 
13.3 Dispute Resolution Procedures.


(a)  Mediation. In the event any dispute arising out of or relating to this
Agreement remains unresolved within sixty (60) days from the date the affected
party informed the other party of such dispute, either party may initiate
mediation upon written notice to the other party (“Notice Date”), whereupon both
parties shall be obligated to engage in a mediation proceeding under the then
current Center for Public Resources (“CPR”) Model Procedure for Mediation of
Business Disputes (www.cpradr.org), except that specific provisions of this
Article shall override inconsistent provisions of the CPR Model Procedure. The
mediator will be selected from the CPR Panels of Neutrals. If the parties cannot
agree upon the selection of a mediator within fifteen (15) business days after
the Notice Date, then upon the request of either party, the CPR shall appoint
the mediator. The parties shall attempt to resolve the dispute through mediation
until the first of the following occurs: (i) the parties reach a written
settlement, (ii) the mediator notifies the parties in writing that they have
reached an impasse, (iii) the parties agree in writing that they have reached an
impasse, or (iv) the parties have not reached a settlement within sixty (60)
days after the Notice Date.


(b)  Trial Without Jury. If the parties fail to resolve the dispute through
mediation, or if neither party elects to initiate mediation, each party shall
have the right to pursue any other remedies legally available to resolve the
dispute, provided, however, that the parties expressly waive any right to a jury
trial in any legal proceeding under this Article.


13.4 Performance to Continue. Each party shall continue to perform its
undisputed obligations under this Agreement pending final resolution of any
dispute arising out of or relating to this Agreement; provided, however, that a
party may suspend performance of its undisputed obligations during any period in
which the other party fails or refuses to perform its undisputed obligations.
Nothing in this Article is intended to relieve LICENSEE from its obligation to
make undisputed payments pursuant to Articles 4 and 6 of this Agreement.


13.5 Statute of Limitations. The parties agree that all applicable statutes of
limitation and time-based defenses (such as estoppel and laches) shall be tolled
while the procedures set forth in Sections 13.3(a) are pending. The parties
shall cooperate in taking any actions necessary to achieve this result.
 
Page 24 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential


 
14. MISCELLANEOUS.


14.1 Notice. Any notices required or permitted under this Agreement shall be in
writing, shall specifically refer to this Agreement, and shall be sent by hand,
recognized national overnight courier, confirmed facsimile transmission,
confirmed electronic mail, or registered or certified mail, postage prepaid,
return receipt requested, to the following addresses or facsimile numbers of the
parties:


If to LICENSOR:
Energy & Environmental Research Center Foundation
 
15 North 23rd Street
 
Grand Forks, ND 58203
 
USA
 
Attention: President
 
Tel: (701) 777-5000
 
Fax: (701) 777-5181
   
If to LICENSEE:
Advanced Biomass Gasification Technologies, Inc.
 
202 South Wheeler Street
 
Plant City, Florida 33563
 
USA
 
Attention: President
 
Tel: (813) 754-4330
 
Fax: (813) 754-2383



All notices under this Agreement shall be deemed effective upon receipt. A party
may change its contact information immediately upon written notice to the other
party in the manner provided in this Section.


14.2 Governing Law. This Agreement and all disputes arising out of or related to
this Agreement, or the performance, enforcement, breach or termination hereof,
and any remedies relating thereto, shall be construed, governed, interpreted,
venued, and applied in accordance with the laws of the state of North Dakota,
U.S.A., without regard to conflict of law principles, except that questions
affecting the construction and effect of any patent shall be determined by the
law of the country in which the patent shall have been granted.
 
Page 25 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential


 
14.3 Force Majeure. Neither party will be responsible for delays resulting from
causes beyond the reasonable control of such party, including without limitation
fire, explosion, flood, war, strike, terrorism acts, or riot, provided that the
nonperforming party uses commercially reasonable efforts to avoid or remove such
causes of nonperformance and continues performance under this Agreement with
reasonable dispatch whenever such causes are removed.
 
14.4 Amendment and Waiver. This Agreement may be amended, supplemented, or
otherwise modified only by means of a written instrument signed by both parties.
Any waiver of any rights or failure to act in a specific instance shall relate
only to such instance and shall not be construed as an agreement to waive any
rights or fail to act in any other instance, whether or not similar.


14.5 Severability. In the event that any provision of this Agreement shall be
held invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect any other provision of this Agreement, and the
parties shall negotiate in good faith to modify the Agreement to preserve (to
the extent possible) their original intent. If the parties fail to reach a
modified agreement within thirty (30) days after the relevant provision is held
invalid or unenforceable, then the dispute shall be resolved in accordance with
the procedures set forth in Article 13. While the dispute is pending resolution,
this Agreement shall be construed as if such provision were deleted by agreement
of the parties.


14.6 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective permitted successors and assigns.


14.7 Headings. All headings are for convenience only and shall not affect the
meaning of any provision of this Agreement.
 
Page 26 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential


 
14.8 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to its subject matter and supersedes all prior
agreements or understandings between the parties relating to its subject matter.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.


The EFFECTIVE DATE of this Agreement is May 24, 2006.





ENERGY & ENVIRONMENTAL ADVANCED BIOMASS GASIFICATION RESEARCH CENTER FOUNDATION
TECHNOLOGIES, INC.    
By: /s/ John MacFarlane               
By: /s/ Joel Edelson           
Name: John MacFarlane              
Name: Joel Edelson          
Title: President                              
Title: President                  

 
 
Page 27 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential

 
 
APPENDIX A


List of Patent Applications and Know-How




I. United States Patents and Applications


a) U.S. provisional patent application “Method and Apparatus for Supply of
Low-Btu Gas to an Engine Generator,” filed on March 9, 2006.
b) U.S. provisional patent application “Wet Solids Removal and Separation System
from a Gasifier,” filed on March 9, 2006.


II. Know-How


Biomass Gasification System based on an Imbert gasifier of up to 10 megawatts
thermal for the production of producer gas, heat, and electricity as outlined
below. An Imbert gasifier is a closed-top downdraft gasifier where air is drawn
in through nozzles around a throat located beneath a bed of incoming fuel.


In addition, any and all inventions, discoveries, computer software, or
improvements developed under the Cooperative Research Agreement based on EERC
Proposal No. 2006-0179 entitled “Development and Demonstration of
Microgasification Technology,” by the LICENSEE and/or the EERC to the Biomass
Gasification System in the FIELD will automatically become part of this
Agreement under the grant and scope of the License, between the LICENSOR and the
LICENSEE, at no additional cost to LICENSEE.
 
Page 28 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential

 
 
[chart.jpg]
 
The gasification process is described in Figure 1. The system includes automatic
fuel feeding for biomass, a gasification reactor, gas cleanup, engine generator,
and ash removal. Key aspects of the process represent the knowledge gained by
the EERC that enables successful implementation of the process in a commercial
setting.



1.  
Automated Feed, Drying, and Handling of Biomass Fuels:

a.  
Platform Feeder - The EERC has identified a supplier for a low-cost feeder with
the ability to meter fuel to the gasifier. The design is unique in that it can
handle a wide range of material size (4ft 2x4 cutoffs to sawdust) and moisture
content (60%-0%). The EERC has suggested and implemented modifications to the
Vendor (Kelly Ryan Equipment Co.), which are specific for handling wood. The
primary changes include a belt-supplied cross conveyor versus the standard drag
chain and custom dimensions for smaller-than-standard production. The changes in
dimensions also include raising the unit to accommodate discharge to an inclined
conveyor.

b.  
Inclined Conveyor - The EERC works specifically with Rapat Corporation to supply
belt conveyors for the process. These units are the most inexpensive and robust
conveyors on the market.

c.  
Lock hopper - Specific knowledge regarding the proper application of lock hopper
design, gate valve design, level detection, and rotary valve selection has been
developed by the EERC.

d.  
Feed System Control - Through implementation, the EERC understands the proper
application of PLC logic for feed system control and lock hopper control.
Although relatively simple to implement by other entities, the EERC has a
specific PLC code that considers all aspects of safety and maintenance. The code
is developed beyond simple control and can diagnose the system providing error
messages to the user for enhancement of maintenance and troubleshooting.

 
Page 29 of 32

--------------------------------------------------------------------------------


 


Exclusive Patent and Know-How Final License Agreement
Confidential

 


2.  
Gasifier:

a.  
The gasifier is based on commercial units supplied by Ankur Scientific. The
units are downdraft gasifiers referred to as closed-top or Imbert design.

b.  
The EERC has invented a modification to the gasifier that enables the gasifier
to operate using fine fuels such as sawdust. Previously, the Ankur WBG models
were exclusive to chunky fuels such as cut 2x4 ends or cut tree limbs.
Previously, wood chips or sawdust could not be processed in a WBG gasifier. The
EERC’s invention includes a diverging cone-shaped section added to the inside of
the hopper section of the gasifier. This section of the gasifier is located
immediately above the air inlet nozzles or combustion zone. The inserted cone
tapers from a 24” inlet at the top of the gasifier and expands downward toward
the combustion zone to prevent bridging of material inside the cone.




3.  
Gas Cleaning:

a.  
The EERC has proved reliability of the wet scrubbing system through extensive
testing. The EERC understands how to prevent plugging of the gas piping from
condensation.




4.  
Heat Exchange:

a.  
The application and sizing of a closed-loop cooling tower for cooling scrubber
water is understood. Cooling towers are typically not utilized by Ankur.

b.  
The application of air-fin heat exchange is understood.




5.  
Process Residuals:

a.  
The EERC has conceptualized a system for continuous removal of charcoal and
excess water from the system. The system utilizes an automated filter and
continuous discharge system coupled to the gasifier and scrubber. Ankur
Scientific’s char removal system is manual.

b.  
The EERC has conceptualized options for safe disposal of process residuals
within North America. The options include 1) discharge to municipal sewer
treatment, 2) biological pretreatment, 3) activated carbon pretreatment, and
4) thermal oxidation.

c.  
The EERC understands through experimental tests the proper application of pumps,
tanks, and filters for successful handling of the mixed-phase process residuals.

 
Page 30 of 32

--------------------------------------------------------------------------------





Exclusive Patent and Know-How Final License Agreement
Confidential

 
 

6.  
Flare:

a.  
The EERC constructs and configures a custom gas flare.




7.  
Controls:

a.  
The EERC has specific knowledge of electrical wiring schematics, hard-wired
controls, and communication with data acquisition. The EERC can implement
process control to any computer or hard-wired system.




8.  
Engine Operation:

a.  
The EERC has specific experimental knowledge of piston engine and turbine
operation.

b.  
The EERC has conceptualized a piston engine carburetion system for producer gas.




9.  
Experimental Testing

a.  
The EERC has applied continuous gas analysis and gas contaminant sampling
according to European guidelines. The EERC understand the application of these
performance measures to the process.

b.  
The EERC has acquired full mass and energy balances for the process and
understands specific performance measures.





Page 31 of 32

--------------------------------------------------------------------------------






Exclusive Patent and Know-How Final License Agreement
Confidential

 


APPENDIX B
List of Countries (excluding United States) for which
PATENT RIGHTS Applications Will Be Filed, Prosecuted, and Maintained


CA, MX
 
Page 32 of 32

--------------------------------------------------------------------------------


 